Citation Nr: 0728943	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-24 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision from the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 2007, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO (Travel Board hearing).  A copy of the transcript is 
in the record.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's coronary artery disease is related to service or 
that it was manifested within one year of service discharge.  


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159 (2006).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice letters dated in April 2004 and April and May of 
2006 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as the letters informed the 
appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence he should provide, informed the appellant that it 
was his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and to 
tell VA of any information or evidence that would support the 
claim.  The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.

Private medical evidence, treatment and medical opinion, and 
personal statements are of record.  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the issue on appeal, and 
that VA has satisfied the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the notice provided to the appellant 
regarding the type of evidence for increased ratings or an 
effective date was provided in May 2006 prior to the final 
adjudication of the claims in the July 2006 supplemental 
statement of the case.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including submission of statements, hearing testimony and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, such as coronary 
artery disease, may also be established on a presumptive 
basis by showing that it manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The appellant contends that he had hyperlipidemia in service 
from 1982 to 1991, and that he spent long periods of time in 
the field with a regular diet of Meals Ready to Eat (MREs).  
He also contends that hyperlipidemia is an independent risk 
factor that caused his coronary heart disease for which he 
was diagnosed in 2003 and for which he received open heart 
surgery. 

Service medical records show the appellant had a clinical 
finding of hyperlipdemia with a date of onset in 1982.  
December 1988 service medical records contain a notation by a 
military physician that the appellant had hyperlipidemia with 
"moderate increased risk", and the plan was for the 
appellant to have a low cholesterol diet, exercise, lose 
weight, and stop smoking.  The physician recommended another 
lipids profile if the appellant gained or lost weight.  In 
the appellant's August 1991 separation examination, signed by 
a physician, there appears a notation, "elevated 
cholesterol, follow diet sheet, increase aerobic exercise, 
cholesterol check 3 months".  Additionally, service medical 
records contain laboratory results showing elevated 
cholesterol levels in August 1982, January and November of 
1988 and August 1991.

Private treatment records of September 2003 show the 
appellant was treated for coronary artery disease, underwent 
cardiac catherization and received a coronary artery bypass 
by a private physician in the same month.  This private 
physician opined in a February 2005 letter that 
"hyperlipidemia is an independent risk factor for future 
cardiovascular complication from arterioscelrotic obstructive 
coronary artery disease.  It is likely that his 
hyperlipidemia contributed to his symptomatic coronary artery 
arteriosclerotic disease in 2003.  In my personal opinion, I 
feel that there is a clear link to his service documented 
hyperlipidemia and his ultimate coronary disease last year."  
This opinion is of no probative value as it does not relate 
to an in-service injury or disease of coronary artery 
disease, only to a risk factor for that disease, i.e., 
hyperlipidemia.  

On the occasion of the aforementioned hearing on appeal, the 
veteran testified that he experienced high blood pressure 
readings and high levels of cholesterol while on active duty.  
He stated that he was not diagnosed as have a cardiovascular 
disorder until September 2003.  The diagnosis was coronary 
artery disease.  The veteran further stated that he had had 
open heart surgery. 

The appellant's in-service hyperlipidemia and elevated 
cholesterol level are not "injuries" or "diseases" 
incurred in service for which VA provides compensation.  
Rather, they are merely clinical findings.  They are abnormal 
test findings, but they do not infer causation of coronary 
artery disease; they only serve as one risk factor.  Although 
coronary artery disease is a disease for which VA provides 
compensation, it must be incurred in service.  There is no 
evidence that the appellant had coronary artery disease in 
service.  In fact, the appellant's coronary artery disease 
was not diagnosed until September 2003, some 12 years after 
service.

Additionally, because hyperlipidemia and elevated cholesterol 
are clinical findings and not diseases under 38 U.S.C.A. 
§ 1110 the showing of chronicity does not apply as required 
by 38 C.F.R. § 3.303(b).  Although service connection may be 
granted for a disease diagnosed after discharge, all the 
evidence, including that pertinent to service must establish 
that the disease was incurred in service.  In this case, the 
appellant had hyperlipidemia and an elevated cholesterol 
level in service, which are not diseases.  For these reasons, 
the Board finds the competent medical evidence does not 
establish that the appellant's coronary artery disease was 
caused or aggravated by his service.

Finally, hyperlipidemia and elevated cholesterol levels are 
not presumptive diseases which must manifest to a degree of 
10 percent or more within one year of service.  See 38 C.F.R. 
§§ 3.307 and 3.309.  There is no showing that a 
cardiovascular disease manifested to 10 percent within one 
year of service.  It was not until 12 years after service 
when the appellant was diagnosed with coronary artery 
disease.  For these reasons, the Board finds that a 
preponderance of evidence is against the veteran's claim, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1. Vet. App. 49, 55 (1990).


ORDER

Service connection for coronary artery disease is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


